Citation Nr: 1433703	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  10-12 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for intermittent atrial arrhythmia.

4.  Entitlement to an initial compensable rating for corn, second toe of right foot. 


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2001 to September 2002 and completed several periods of active duty for training.  

These issues are before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Portland, Oregon Department of Veterans Affairs (VA) Regional Office (RO).

A Board hearing was held before the undersigned in April 2014.  A transcript of the hearing is of record.

The issues of entitlement to service connection for intermittent atrial arrhythmia and entitlement to a compensable rating for corn, second toe of right foot, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The most probative medical evidence of record is an August 2013 opinion by a private otolaryngologist which reflects that the Veteran's bilateral hearing loss is etiologically related to his military service.

2.  The Veteran credibly testified that he experienced tinnitus that began during his active duty service and continued thereafter.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

In regard to the Veteran's claim for service connection for intermittent atrial arrhythmia, the Board finds a remand necessary to search for additional service records, obtain outstanding private treatment records, and obtain a clarifying medical opinion.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  The Board also finds remand necessary to obtain additional private records and examination findings in regard to the claim for an increased rating for corn of the second toe of the right foot.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran's complete service personnel record, reflecting all duty dates, is associated with the claims file - note that he has provided documentation indicative of training activities in August 1998 and from August to September 2003, but such dates are not reflected in the personnel records currently within the claims file.  Concurrently, ensure that the Veteran's complete service treatment record is associated with the claims file.  In regard to any records (personnel or treatment) that cannot be located, specifically advise the Veteran in accordance with 38 C.F.R. § 3.159(e) (i) - (iv).  

2.  Obtain any of the Veteran's outstanding VA records from the VA Medical Center in Roseburg.  If such records are unavailable, clearly document that unavailability in the claims file and notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

3.  Request that the Veteran complete an appropriate number of VA Forms 21-4142, Authorization and Consent to Release Information to VA, for the release of records from any private providers who have treated him for his claimed atrial arrhythmia and his right foot corn.  These providers include, but are not limited to: Dr. Litchman of Oregon Medical Group (records after December 12, 2006); Dr. Schink; Dr. Reddy of Oregon Cardiology; Dr. Chappell of Cardiovascular Associates, P.C.; Dr. Jones of St. Vincent's Hospital; Dr. Campbell; Dr. Parks; and Peace Health Occupational Medicine Services.  If he provides the requested information, make two attempts to obtain the relevant private treatment records or, if appropriate, make a formal finding as to why such records cannot be obtained.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012); 38 U.S.C.A. § 5103A (2) (B) (West 2002).

4.  Subsequently, return the claims file (including any relevant records contained in Virtual VA and/or VBMS) to the clinician who performed the October 2008 VA examination (or, if unavailable, to another qualified clinician). 

The clinician should review the entire claims file and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current atrial arrhythmia (identified by the 2008 examiner as the atrial fibrillation documented in service records) was aggravated beyond its  natural progression during the Veteran's active duty service from September 20, 2001 to September 22, 2002.  If not, the clinician should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current atrial arrhythmia was incurred during, or aggravated beyond a natural progression during, any of his documented periods of active duty for training.  The clinician should refer to the Veteran's personnel record for the dates of periods of active duty for training and specifically identify any time periods pertinent to the opinion.  

The clinician must provide a complete rationale for any opinion rendered and, if unable to provide the requested opinion without resorting to speculation, he or she should explain why the opinion could not be made without speculation.

5.  Schedule the Veteran for an examination to determine the current nature and severity of the corn on the second toe of this right foot.  The entire claims file (i.e., the paper claims file and any relevant medical records in the Veteran's VBMS and/or Virtual VA eFolder) should be made available to, and reviewed by, the examiner.  After conducting an examination of the Veteran and performing any necessary testing, the examiner should provide an assessment as to the severity of the corn.  

6.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues remaining on appeal.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the issues the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


